Citation Nr: 0006964	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C. § 1151 for impotence and incontinence as a 
result of a radical retropubic prostatectomy.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 11, 1997, rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
disability compensation under the provisions of 38 U.S.C. 
§ 1151 for impotence and incontinence claimed to have 
resulted from surgery for prostate cancer performed at a VA 
hospital.  The veteran testified at a hearing before the 
Board on June 30, 1999, in Washington, D. C., in connection 
with his appeal. 


FINDINGS OF FACT

1.  The veteran underwent a radical retropubic prostatectomy 
at a VA hospital in December 1996 for treatment of a 
nonservice-connected prostate cancer.  

2.  VA medical records dated since the surgery show that the 
veteran has impotence and incontinence.

3.  The record includes competent medical evidence of a nexus 
between the December 1996 VA surgery and the current 
impotence and incontinence.


CONCLUSION OF LAW

The claim of entitlement to compensation pursuant to 
38 U.S.C. § 1151 is well grounded.  38 U.S.C.A. §§ 5107(a), 
7104 (West 1991); Jones v. West, 12 Vet. App. 460 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that on December 1, 1996, the veteran was 
admitted to a VA hospital as a result of a transrectal 
ultrasound biopsy of the prostate which showed high grade 
intraepithelial neoplasm in the right apex.  On December 2, a 
radical retropubic prostatectomy was performed.  The 
postoperative diagnosis was prostate cancer.  The veteran's 
postoperative course was uneventful.  He was discharged from 
the hospital on December 5, 1996, to follow-up care.  

VA outpatient treatment records dated from September to 
December 1996 are of record.  Treatment entries show that in 
February 1997 the veteran had undergone a urethral dilation 
for a urethral stricture.  In December 1997 it was reported 
that the veteran's medical history included "[status post 
radical retropubic prostatectomy in December 1996] with 
subsequent impotence and [occasional] incontinence."

The veteran testified at a hearing before the Board in June 
1999 in connection with his appeal.  He denied having had any 
genitourinary complaints before the December 1996 operation.  
The veteran presented extensive testimony concerning a 
surgical consent form executed before the December 1996 
surgery.  He claimed that he could not remember having filled 
out such a form and that the copy of the form in his VA file 
was not one that he had signed.  He maintained that before 
the operations his physicians had not told him of the 
problems that could result from the surgery.  He claimed that 
he had his own copy of the consent form and that his copy was 
different from the one on file.

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) has held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist in 
developing the facts pertinent to the claim.  Accordingly, 
the threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  

Because the claim was filed before October 1, 1997, the 
version of § 1151 applicable to this case is the version that 
existed before amendments promulgated in 1996; those 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  The pre-amendment version of 
§ 1151 provides, in relevant part:  

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of this title, awarded under 
any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any such 
law, and not the result of such veteran's 
own willful misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death compensation 
under this chapter and dependency and 
indemnity compensation under chapter 13 of 
this title shall be awarded in the same 
manner as if such disability, aggravation, 
or death were service-connected.

38 U.S.C. § 1151 (amended 1996).  

The VA previously interpreted § 1151 to require evidence of 
negligence or other fault on the part of the VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to § 1151 benefits.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those regulations were invalidated by 
the Court in the case of Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  That decision was affirmed by both the Federal 
Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
and the United States Supreme Court, in Brown v. Gardner, 513 
U.S. 115 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date of the initial Gardner decision.  
60 Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was 
later adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 
1996), and codified at 38 C.F.R. § 3.358(c) (1998).  

Congress subsequently amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of the VA, or an event not reasonably foreseeable.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996), codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see 
also VAOPGCPREC 40-97 (Dec. 31, 1997).  However, since the 
§ 1151 claim in this case was filed before October 1997, it 
must be adjudicated under the version of § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable is required for the claim 
to be granted.  

The veteran underwent a surgical procedure in December 1996 
as treatment for cancer of the prostate.  He has testified 
that he had no genitourinary problems before the onset of 
prostate cancer and the performance of the surgery, and the 
small quantity of VA outpatient medical records dated since 
the procedure refer to both impotence and incontinence.  The 
records do not contain a clear and unequivocal medical 
conclusion that the impotence and incontinence are the 
results of the surgery.  However, such a connection can be 
inferred from the phraseology used by medical personnel in 
the outpatient treatment entry of December 1997 which 
referred to surgery in December 1996 "with subsequent 
impotence and occasional incontinence."  In the context of 
the entire record, this entry constitutes competent medical 
evidence of a relationship between current disability and 
surgery such as to satisfy the evidentiary requirements 
established by the various decisions of the Court.  See Epps, 
Caluza, Id.  

The veteran's claim for compensation under the provisions of 
38 U.S.C. § 1151 for impotence and incontinence as the 
results of surgery at a VA hospital is therefore well 
grounded.  The finding of a well-grounded claim is not the 
equivalent of an ultimate finding of entitlement to benefits 
under that section.  A review of the merits of the claim will 
be undertaken following completion of the evidentiary 
development discussed in the remand portion of this decision 
below.  


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C. § 1151 for impotence and incontinence as the 
results of surgery performed at a VA hospital is well 
grounded.  To this extent only the appeal is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Because the claim of entitlement to compensation under 
38 U.S.C. § 1151 is well grounded, the VA has a duty to 
assist the veteran in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Since the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was filed before October 1, 1997, it must be 
adjudicated in accordance with the version of the statute in 
effect before that date, as implemented by the regulation 
which became effective on May 23, 1996.  That regulation, 
38 C.F.R. § 3.358, provides as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the 
veteran..."Necessary consequences" are 
those which are certain to result from, 
or were intended to result from, the 
examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

38 C.F.R. § 3.358(c)(3) (effective 
May 23, 1996).

While the law in effect since October 1, 1997, requires that 
the disability resulting from VA treatment constitute an 
unforeseen event or be due to VA negligence, the present 
veteran, like all others whose claims were filed before 
October 1997, needs to show only that the additional 
disability was actually the result of VA treatment.  
Compensation under § 1151 can be denied for disability which 
was certain or intended to result from the VA treatment.  In 
denying the claim, the RO has correctly cited the pre-October 
1997 version of the statute and the May 1996 regulation, but 
the reason for the adverse determination, as explained in the 
supplemental statement of the case, was that impotence and 
incontinence constituted expected consequences of the 
surgical procedure performed.  This line of reasoning is 
flawed because the word "expected" is not necessarily 
synonymous with the regulatory terms "certain" or "intended."  
But even if it were, the conclusion that impotence and 
incontinence were an expected consequence of the surgery 
represents a medical determination that is beyond the 
authority or competence of VA adjudicators.  The Court has 
held that the Board is not competent to exercise its own 
independent judgment in resolving medical issues arising from 
appeals before it.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evidence providing the nearest thing to a 
medical opinion on the subject is the consent form itself, 
and that document refers only to a "risk" of impotence and 
incontinence.  

Additional development of the evidence must be undertaken 
before the issue is further reviewed on appeal.  A more 
definitive medical opinion concerning the relationship 
between the reported post surgical impotence and incontinence 
and the radical retropubic prostatectomy must be obtained.  
Before the file is referred to a VA examiner for this 
purpose, all existing medical evidence must be obtained for 
the record.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, including 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should obtain the appellant's 
complete VA medical records, including, 
but not limited to, operation reports, 
physicians' reports, nurses notes, 
medication records, and treatment 
reports.

3.  The RO should take all appropriate 
steps to identify the Dr. Hackler 
reported at the veteran's hearing and the 
institution, characterized as "MCV," 
with which he is affiliated.  If 
necessary, the veteran should be asked to 
assist in providing this information.  
Upon receipt of necessary authorization, 
Dr. Hackler should be contacted and asked 
to provide all available reports and 
records pertaining to examination or 
treatment of the veteran.  

4.  The veteran should be given an 
opportunity to identify any other medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
impotence, incontinence or prostate 
cancer.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the physicians or other medical care 
providers identified by the veteran.  

5.  After completion of the foregoing, 
the RO should take appropriate steps to 
schedule the veteran for a VA examination 
by a specialist in genitourinary 
disorders to determine the nature and 
etiology of the current impotence and 
incontinence and ascertain the extent to 
which such disability is related to the 
December 1996 radical retropubic 
prostatectomy.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for any 
conclusions reached.  

(a)  Is it more likely than 
not, as likely as not, or less 
likely than not that the 
veteran's current impotence 
and/or incontinence is the 
result of the December 1996 
radical retropubic 
prostatectomy?  

(b)  If the impotence and/or 
incontinence is in fact the 
result of the radical 
retropubic prostatectomy, was 
it an intended or certain 
consequence of this procedure?  

6.  The RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand.  If it is not, the report should 
be returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(1999).  If this is necessary, the 
physician(s) who performed the 
examination should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  All other necessary follow-up 
actions should be taken.

7.  When the record is complete, the RO 
should review the issue of entitlement to 
compensation pursuant to 38 U.S.C. 
§ 1151.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Error! Not a valid link



